       Case 2:19-cv-01574-ER Document 13 Filed 05/22/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LITIGATION    SUPPORT   SERVICES,   :
LLC.                                :   CIVIL ACTION
                                    :
         V.                         :   NO.: 19-CV-01574
                                    :
LYAMPERT, ET AL.                    :


                               O R D E R


     AND NOW, on this 22nd day of May, 2019, it is hereby ORDERED that

the pretrial conference and hearing to consider Defendants’ Motions

to Dismiss and to Disqualify Counsel (ECF Nos.: 3/4) previously

scheduled for May 28, 2019 is hereby RESCHEDULED and will now be held

on June 10, 2019 at 10:00 a.m. before the Honorable Eduardo C. Robreno

in Courtroom 15A, U.S. Courthouse, 60l Market Street, Philadelphia,

Pennsylvania.



     IT IS SO ORDERED.


                            /s/ Eduardo C. Robreno
                            EDUARDO C. ROBRENO,   J.
